IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

RANEY RICHARDSON,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D17-1768

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 12, 2017.

Petition for Writ of Mandamus -- Original Jurisdiction.

Raney Richardson, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is dismissed. See Baker v. State, 878 So.
2d 1236 (Fla. 2004).

ROBERTS, OSTERHAUS, and M.K. THOMAS, JJ., CONCUR.